CAMPBELL, J.
This -cause was an appeal sought to be taken from an order after judgment made by the circuit court and filed and entered on February 18, 1928, certified copy of the notice of appeal being filed in this court on April 20, 1928, -and the original notice on May 24, 1928. There -was no extension of time for filing briefs, and no briefs were filed by appellants, and pursuant to- Rule 5 of this court the appeal was deemed abandoned and the order appealed from affirmed by judgment of this court -under date of September 22, 1928 (221 N. W. 23).
This matter is now- before us on order to show cause seeking to have the judgment of affirmance entered September 22, 1928, *600vacated, to be relieved; from default and to have leave to file briefs. It is submitted - on the same papers with a like application in case No. 6717, 221 N. W. 699, bearing the same title, being an appeal attempted to be taken from the final judgment below in the same cause. The status of the matter in this case is the same as in case No. 6717, in which an opinion has this day been filed denying the appellants’ application for relief, and for the same reason and upon the same grounds such application is likewise denied in this case.
BURCH, P. J., and POlLLEY, SHERWOOD, and BROWN, JJ., concur.